Title: From George Washington to Francis Hopkinson, 5 February 1789
From: Washington, George
To: Hopkinson, Francis



Dear Sir,
Mount Vernon Feby 5th 1789.

We are told of the amazing powers of musick in ancient times; but the stories of its effects are so surprising that we are not obliged to believe them, unless they had been founded upon better authority than Poetic assertion—for the Poets of old (whatever they may do in these days) were strangely addicted to the marvellous; and if I before doubted the truth of their relations with respect to the power of musick, I am now fully convinced of their falsity—because I would not, for the honor of my Country, allow that we are left by the Ancients at an immeasurable distance in everything; and if they could sooth the ferocity of wild beasts—could draw the trees & the stones after them—and could even charm the powers of Hell by their musick, I am sure that your productions would have had at least virtue enough in them (without the aid of voice or instrument) to soften the Ice of the Delaware & Potomack—and in that case you should have had an earlier acknowledgment of your favor of the 1st of December which came to hand but last Saturday.
I readily admit the force of your distinction between “a thing

done and a thing to be done”—and as I do not believe that you would do “a very bad thing indeed” I must even make a virtue of necessity, and defend your performance, if necessary, to the last effort of my musical abilities.
But, my dear Sir, if you had any doubts about the reception which your work would meet with—or had the smallest reason to think that you should need any assistance to defend it—you have not acted with your usual good Judgment in the choice of a Coadjuter; for, should the tide of prejudice not flow in favor of it (and so various are the tastes, opinions & whims of men, that even the sanction of Divinity does not ensure universal concurrence) what, alass! can I do to support it? I can neither sing one of the songs, nor raise a single note on any instrument to convince the unbelieving. But I have, however, one argument which will prevail with persons of true taste (at least in America)—I can tell them that it is the production of Mr Hopkinson. With the compliments of Mrs Washington added to mine, for you & yours I am Dear Sir Your most Obedt and very Hble Servant

Go: Washington

